DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Applicant’s after final response filed 14 April 2022 has been fully considered. Applicant’s claims dated 14 April 2022 contain no amendments and have been entered.
Applicant argues on Page 5 of the Remarks that the small-diameter pipe 10  of primary reference Pericles has a function as a valve seat 12 of a back pressure regulator. Applicant argues that the heater elements 20 and 22 are provided to heat the small-diameter pipe 10, not to heat the large-diameter pipe, and argues that Pericles clearly mentions that the heater element is for heating a valve seat 12. Applicant argues that since the heater elements 20 and 22 are for heating the valve seat, these heater elements cannot be changed to be in contact with and heat the large-diameter pipe only. 
In response, the Examiner notes that the valve seat 12 of Pericles corresponds to the top of the small-diameter pipe 10 (Figures 1 and 2, C4/L6-20), and is not directly heated by the heater elements 20 and 22. Furthermore, Figure 1 shows that heater elements heat portions of both the small-diameter pipe 10 and the large diameter pipe at the low pressure side 7, and Pericles states that the purpose of the heater located around the outlet channel 9 (corresponding to a portion of the small-diameter pipe 10) is to prevent ice formation on expansion of the carbon dioxide for analytical measurement chromatography (C5/L44-51). Therefore, Pericles discloses that the heater elements 20 and 22 are in contact with and do heat the large-diameter pipe. 
In the obviousness rejection of Claim 1 over Pericles and Fogelman, the heater elements 20 and 22 are not changed to be in contact with and heat the large-diameter pipe only. Rather, the obviousness rejection sets forth that it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for Pericles to comprise a large-diameter heating part provided so as to heat the large-diameter pipe only (Claim 1), further comprising a small-diameter pipe heating part configured to heat the small diameter pipe with a heating amount smaller than that of the large diameter pipe heating part (Claim 2), as taught by Fogelman, since changing the heating means 20 of Pericles to be two separate heating parts instead of one would result in no difference in function of preventing dry ice formation on expansion of the carbon dioxide.
Applicant argues on Page 6 of the Remarks that Pericles does not teach a heating part provided so as to heat the large diameter pipe only. Applicant argues on Page 7 that the Examiner is ignoring the fundamental purpose of the heating means 20,22 and the valve shape design as taught in Pericles. Applicant argues that the heating means 20,22 is arranged in the region of the valve, especially in the region of the valve seat 12. Applicant argues that modifying Pericles to somehow instead include a separate and distinct heating part for heating the large-diameter pipe only would be contrary to the desired fundamental purpose in Pericles. Applicant argues that such a heating part would not be located especially in the region of the valve seat 12 as is the objective, and that a separate heater located elsewhere than that taught in Pericles so as to heat only the large-diameter pipe would be contrary to the stated purpose in Pericles of avoiding heat transfer shortcomings which can lead to the destruction of the valve and valve seat by the formation of ice.
In response, the Examiner is not proposing to remove a heater from the small-diameter pipe region or from the region of the valve seat 12, as Applicant argues. Rather, the Examiner is pointing out that changing the heating means 20 of Pericles to be two separate heating parts instead of one would result in no difference in function of preventing dry ice formation on expansion of the carbon dioxide.
Applicant argues that Fogelman teaches to provide heaters at each region upstream and downstream of a flow restrictor, and not does not teach to provide two heaters without providing the flow restrictor. Therefore, Applicant argues, if combining the teaching of Fogelman to Pericles, two heaters and a flow restrictor should be provided. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/           Primary Examiner, Art Unit 1777